DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s amendments and arguments, filed 8/3/22 have been entered and are persuasive.	
Claims 1-10, 31-46 are allowed.
	The 4 signed OATH documents filed 7/13/2022 and 8/3/2022 have been entered.
The following is an examiner’s statement of reasons for allowance: The allowed claims are not taught or fairly suggested by the prior art of record.  Figure 1 of the specification provides structure to the neural network, as well as the data structures generated by the voxelized matrices.  The voxelized matrices are differing from those used in the prior art.  They are generated utilizing the flow charts of Fig 1 B and C.  The methods and systems as claimed are not taught by the cited art of Heifets, Pu and / or Torng.  While Torng may address destabilizing mutations and neutral mutations, they do not teach or suggest utilizing 3DCNN for predicting and incorporation of stabilizing mutations plus the improvement of a characteristic in a protein.  Additionally, the mutations must be previously unknown.  The claims meet patent-eligibility as they are drawn to methods and systems comprising convolutional neural networks, which require specific interactions between the processor, the memory and the storage, and the data obtained.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY K ZEMAN whose telephone number is 5712720723.  The examiner can normally be reached on 8am-2pm M-F.  Email may be sent to mary.zeman@uspto.gov if the appropriate permissions have been filed.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karl Skowronek can be reached on 571 272 9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/MARY K ZEMAN/            Primary Examiner, Art Unit 1631